                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

JUSTIN PATRICK JARRARD, #305669, )
                                 )
     Plaintiff,                  )
                                 )
     v.                          ) CIVIL ACT. NO. 1:18-cv-949-ECM
                                 )
JAMES BRAZIER, et al.,           )
                                 )
     Defendants.                 )

                                        ORDER

      On May 24, 2019, the Magistrate Judge filed a Recommendation in this case

to which no timely objections have been filed. (Doc. 23). After an independent

review of the record, and upon consideration of the Recommendation of the

Magistrate Judge, it is

      ORDERED that:

      1. The United States Magistrate Judge’s Recommendation (doc. 23) be and

is hereby ADOPTED.

      2. Defendants’ Motion to Dismiss (doc. 18) be and is hereby GRANTED to

the extent that the Defendants seek dismissal of this case due to the Plaintiff’s failure

to properly exhaust the administrative remedy previously available to him at the

Houston County Jail prior to initiating this cause of action.
      3. This case be and is hereby DISMISSED with prejudice in accordance with

the provisions of 42 U.S.C. § 1997e(a) for the Plaintiff’s failure to properly exhaust

an administrative remedy before seeking relief from this Court.

      4. Other than the filing fee assessed in this case, no further costs are taxed.

      A separate Judgment will be entered.

      DONE this 21st day of June, 2019.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
